Case 4:19-cv-00620-SDJ-CAN Document 26 Filed 08/10/20 Page 1 of 2 PageID #: 117



                      UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF TEXAS
                           SHERMAN DIVISION

  FRED STRAUSS                             §
                                           §   CIVIL CASE NO. 4:19-CV-620
  v.                                       §
                                           §
  LAKE CITY CREDIT, ET AL.                 §

 MEMORANDUM ADOPTING REPORT AND RECOMMENDATION OF THE
            UNITED STATES MAGISTRATE JUDGE

       Came on for consideration the report of the United States Magistrate Judge,

 this matter having been referred to the Magistrate Judge pursuant to 28 U.S.C.

 § 636. On July 14, 2020, the report of the Magistrate Judge, (Dkt. #24), was entered

 containing proposed findings of fact and recommendations that the Motion to Vacate

 submitted on behalf of Defendant Lake City Credit, (Dkt. #20), be denied; the Motion

 to Vacate submitted on behalf of Defendant Gary S. Williky, (Dkt. #21), be granted;

 and the Clerk’s Entry of Default, (Dkt. #11), solely as to Defendant Gary S. Williky

 be set aside.

       Having received the report of the United States Magistrate Judge, and no

 objections thereto having been timely filed, the Court determines that the Magistrate

 Judge’s report should be adopted.

       It is therefore ORDERED that the Motion to Vacate submitted on behalf of

 Defendant Lake City Credit, (Dkt. #20), is DENIED.

       It is further ORDERED that the Motion to Vacate submitted on behalf of

 Defendant Gary S. Williky, (Dkt. #21), is GRANTED.




                                         -1-
Case 4:19-cv-00620-SDJ-CAN Document 26 Filed 08/10/20 Page 2 of 2 PageID #: 118




     . It is further ORDERED that the Clerk’s Entry of Default, (Dkt. #11), solely

 as to Defendant Gary S. Williky be set aside.

       It is further ORDERED that Defendant Gary S. Williky shall file an answer

 no later than fourteen days after receipt of this Memorandum Adopting.

       It is finally ORDERED that Plaintiff Fred Strauss shall move forward with

 dismissal or any request for default judgment against Defendant Lake City Credit no

 later than fourteen days after entry of this Memorandum Adopting.


        So ORDERED and SIGNED this 10th day of August, 2020.




                                                 ____________________________________
                                                 SEAN D. JORDAN
                                                 UNITED STATES DISTRICT JUDGE




                                         -2-
